Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an unsharpened portion to stop the axial movement of the bit when a barrier to the blade is reached.”  It is unclear what is considered the barrier of the blade.  Additionally, “the blade” lacks antecedent basis rendering the claim indefinite.
Claim 2 recites ‘wherein the sharpened first portion of the cutting edge comprises 50% of the cutting edge.”  It is unclear how a cutting edge can be 50% sharpened.  A cutting edge is necessarily sharpened.
Claim 3 recites “wherein the sharpened first portion of the cutting edge comprises between 20% and 50% of the cutting edge generally sharpened on the outer edge of the blade.”  It is unclear how a cutting edge can be between 20% and 50% sharpened.  
Claim 6 recites “having any number of stepped portions.”  It is unclear how many stepped portions are required because an infinite number of stepped portions are claimed.
Claim 7 recites “wherein the cutting edges of the bit are sharp in only the first and second most proximal stepped portions.”  The recitation of “the first and second most proximal stepped portions” lacks antecedent basis rendering the claim indefinite.
Claim 8 recites “the sharpened portions of the blades” which lacks antecedent basis rendering the claim indefinite.
Claim 9 recites “the barrier for stopping the blade” lacks antecedent basis rendering the claim indefinite.
Claim 10 recites “a blade placed axially along the bit at the proximal most step of the bit”.  It is unclear if “a blade” is a separate structure attached to the bit.  Additionally, “the proximal most step” lacks antecedent basis rendering the claim indefinite.
Claim 10 recites “the blade being conically shaped so that the cone is larger towards the proximal side of the bit and narrows towards the distal end of the bit.”  It is unclear what is meant by “the cone is larger…and narrows”.  Examiner has interpreted the claim as requiring a cone angle that is larger at a proximal end and smaller at a distal end.  Additionally, “the cone” lacks antecedent basis rendering the claim indefinite.
Claim 10 further recites “wherein the blade of the bit properly shapes the interior walls”.  It is unclear what is considered a proper shape.
Claim 10 further recites “the shoulder of the first step” which lacks antecedent basis rendering the claim indefinite.  Additionally, it is unclear if “the first step” is referring to the step of the opening or the bit.
Claim 11 recites “the sharpened first portion of the cutting edge comprises 50% of the cutting edge.”  “the sharpened first portion” lacks antecedent basis rendering the claim indefinite.  Additionally, “the cutting edge” lacks antecedent basis rendering the claim indefinite.  Further, it is unclear how a cutting edge can be 50% sharpened.  A cutting edge is necessarily sharpened.
Claim 12 recites “the sharpened first portion of the cutting edge comprises between 20% and 50% of the cutting edge.” “the sharpened first portion” lacks antecedent basis rendering the claim indefinite.  Additionally, “the cutting edge” lacks antecedent basis rendering the claim indefinite.  Further, it is unclear how a cutting edge can be between 20% and 50% sharpened.  A cutting edge is necessarily sharpened.
Claim 15 recites “having any number of stepped portions.”  It is unclear how many stepped portions are required because an infinite number of stepped portions are claimed.
Claim 16 recites “the cutting edges of the bit are sharp in only the first and second most proximal stepped portions.”  “the cutting edges” lacks antecedent basis rendering the claim indefinite.  Additionally, “the first and second most proximal stepped portions” lacks antecedent basis rendering the claim indefinite.
Claim 18 recites “the barrier for stopping the blade” lacks antecedent basis rendering the claim indefinite.
Claims 4-5, 13-14, and 17 are rejected as being dependent on a rejected base claim.
Finally, Claims 1-18 are generally narrative and indefinite, failing to conform with current U.S. practice and are replete with grammatical and idiomatic errors such that the rejections set forth above may not be an exhaustive list.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dalen (US 2,832,386).
Regarding claim 1, Van Dalen discloses a drill bit (See Figure 1), for cleaning out an opening previously made which has become distorted in cross laminated timbers, (CLT), the bit comprising: one or more cutting edges 40,31,19 placed axially along the bit and designed to cut material (See Figure 1) and one or more flutes 35,17 designed to force the material cut by the bit out of the opening; wherein the proximal-most of the one or more cutting edges 19 of the bit has a first portion sharpened to properly shape the interior walls of the opening previously made and presently distorted (Note: the 
Regarding claim 2, Van Dalen discloses wherein the sharpened first portion 19 of the cutting edge comprises 50 % of the cutting edge (Note: the entire cutting edge 19 is sharpened).
Regarding claim 4, Van Dalen discloses wherein the bit comprises between 2 and 3 stepped portions (Note: there are three axially spaced cutting edges 40, 31, and 19).
Regarding claim 5, Van Dalen discloses the bit comprises between 2 and 4 stepped portions (Note: there are three axially spaced cutting edges 40, 31, and 19).
Regarding claim 6, Van Dalen discloses having any number of stepped potions (See Figure 1).
Regarding claim 8, Van Dalen discloses wherein the sharpened portions of the blades extend only to a depth equal to those sections of the opening having distortions (See Figure 1) (Note: a workpiece may have sections having distortions equal to the depth of the sharpened portions).
Regarding claim 9, Van Dalen discloses wherein the barrier for stopping the blade is a shoulder of stepped portion of the opening to be cleaned (Note: the depth stop is capable of contacting a stepped portion of a workpiece).

Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722